Gilfillan, C. J.
Actions to determine adverse claims to real estate. The legal title is in plaintiff.
The defendants claim that the real estate was purchased, and the legal title taken to plaintiff, pursuant to an agreement between him and Charles M. Cushman, deceased (whose interest they claim-one as administrator, the other as heir), such as made plaintiff and Cushman joint owners in equity. On the other hand, plaintiff claims the agreement was one merely of employment or agency.
The negotiations between plaintiff and Cushman were wholly by letter, — two on the part of plaintiff, and two on the part of Cushman, bearing directly on them. The first letter of plaintiff is of date April 16, 1886, sending Cushman the money for the purchase. From this letter it appears that plaintiff had received from Cushman a letter which is not in the record, making some proposition which the letter of the 16th refuses to accept. It there says:
“I will accept nothing but a full warranty deed of said lots for the money I intrusted to your care. When I receive such deed, I will secure to you one-half of the net profits whenever the lots, or any part thereof, shall be sold, — the same in consideration of your trouble in the purchase, care, and sale of said lots; and that will make it a joint interest, safe for you, and safe for me. If you cannot or do not wish to do as stated, then return the money to me.”
This was an offer, not to make a joint purchase, but of employment. After the receipt of this letter, on April 20th Cushman wrote plaintiff two letters, one transmitting a written agreement to be executed. This agreement is not in the record, but as its character appears from the letters, had it been executed, and the purchase *168made pursuant to it, the purchase would have been joint, and, no matter in which the legal title might have been vested, the parties would have been, in equity, joint owners. But it was not executed. On the contrary, plaintiff, under date of April 29th, answering the letters of April 20th, writes:
“It appears you do not quite understand my letter of the 16th, inclosed with post-office orders. I therefore write explanatory of that letter. First, it contemplates that I pay all the purchase money and charges for record of deed, etc.; second, that I pay all the taxes which may be assessed on the land while I hold it; third, that you will make the purchase and have the care of and make sale of said land, any part or the whole, at any time you may be able to do so at a profit that shall be satisfactory; fourth, that, in consideration of the purchase, care, and sale of said land as above, you shall be entitled to receive one-half of the net profits after deducting the amount of the cost, to wit, the purchase money with simple interest, and taxes with interest. I will give or sign any agreement between you and me that shall secure to you one-half of said profits as above, but will not sign any agreement having to do with your heirs or assigns.”
The purchase appears to have been made pursuant to that letter. It did not make a case of a joint purchase in the sense that in equity would vest in Cushman any interest in the real estate. Tt was a case of employment, the compensation of the agent to be measured with reference to the profits. He had no interest except in the profits after they should be received.
Order affirmed.
(Opinion published 60 N. W. 1007.)